121 Ariz. 238 (1979)
589 P.2d 481
Anthony H. UPTON, Plaintiff/Appellant,
v.
The COCHISE COUNTY BOARD OF ADJUSTMENT, DISTRICT 1, Defendant/Appellee.
No. 2 CA-CIV 3019.
Court of Appeals of Arizona, Division 2.
January 11, 1979.
Gary W. Ramaeker, Sierra Vista, for plaintiff/appellant.
*239 Beverly H. Jenney, Cochise County Atty. by William B. Blaser, Deputy County Atty., Bisbee, for defendant/appellee.
OPINION
RICHMOND, Chief Judge.
Appellant commenced an appeal in superior court from a decision of the Cochise County Board of Adjustment pursuant to A.R.S. § 11-807, which requires that such an appeal be filed "within thirty days." Because the 30th day fell on Saturday, appellant filed on the following Monday. The court dismissed the appeal as untimely.
Time for commencing an action in superior court is computed under 16 A.R.S. Rules of Civil Procedure, rule 6(a), which provides that the last day of a period shall be included unless it is a Saturday, Sunday, or legal holiday, in which event the period runs until the end of the next day which is not a Saturday, Sunday, or legal holiday. Salzman v. Morentin, 116 Ariz. 79, 567 P.2d 1208 (App. 1977). Inasmuch as the last day for appellant to file his appeal was a Saturday, his filing the following Monday was not untimely.
Reversed and remanded.
HOWARD and HATHAWAY, JJ., concur.